Citation Nr: 0311961	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder to include an anxiety disorder and panic attacks.  

 
REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from September 1979 to March 
1980.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
a psychiatric disorder to include an anxiety disorder and 
denied the claim.  In August 2001, the RO considered the 
veteran's claim on the merits and again denied service 
connection for the claimed disorder.  The veteran has been 
represented throughout this appeal by Puerto Rico Public 
Advocate for Veterans Affairs.  


REMAND

The veteran asserts that service connection is warranted for 
a chronic psychiatric disorder to include panic attacks and 
an anxiety disorder as he experienced panic attacks during 
active service.  Psychiatric evaluations from Zobeida 
Martinez-Lugo, M.D. and Madeline Santos-Carlo, M.D., relate 
that the veteran had received ongoing psychiatric treatment 
for a not otherwise specified anxiety disorder, a dysthymic 
disorder, "[rule out] schizoaffective disorder, and major 
depression since 1998.  Dr. Santos-Carlo clarified that the 
veteran's psychiatric disability had its onset in 1980.  The 
doctors indicated that they would evaluate the veteran for 
Social Security Administration (SSA) purposes.  Written 
statements from Jose A. Juabe-Ortiz, M.D., dated in June 2000 
and April 2001 convey that the veteran has been diagnosed 
with a chronic psychiatric disability variously diagnosed as 
a panic disorder with agoraphobia, major depression, and an 
anxiety disorder.  Dr. Juabe-Ortiz opined that the veteran's 
psychiatric disability had its onset during active service.  
Clinical documentation of the cited treatment has not been 
incorporated into the record.  In reviewing a similar factual 
scenario, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Department of Veterans 
Affairs (VA) should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The veteran has apparently applied for SSA disability 
benefits.   Documentation of the veteran's SSA award of 
disability benefits, if any, and the evidence considered by 
the SSA in granting or denying the veteran's claim is not of 
record.  The Court has clarified that the VA's duty to assist 
the veteran includes an obligation to obtain the records from 
the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).  

The veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and severity of 
his psychiatric disability.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this 
case is REMANDED for the following action: 

1.  The RO should request that the 
veteran provide information as to all 
treatment of his chronic psychiatric 
disability including the names and 
addresses of all treating health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Drs. Zobeida 
Martinez-Lugo, Madeline Santos-Carlo, 
Jose A. Juabe-Ortiz, and all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

2.  The RO should contact the SSA and 
request that it provide both 
documentation of the veteran's current 
disability benefits, if any, and copies 
of all records developed in association 
with the award of such benefits for 
incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature of any 
psychiatric disability present.  All 
indicated tests and studies should be 
accomplished and the findings should be 
reported in detail.  The examiner should 
indicate whether it is at least as likely 
as not that the identified psychiatric 
disorder or disorders present were 
initially manifested during service or 
are otherwise related to the veteran's 
period of active service.  The claims 
file should be made available to the 
examiner for review.  The examination 
report should reflect that such a review 
was conducted and the examiner should 
provide the reasons supporting his 
conclusions.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic psychiatric 
disability to include an anxiety disorder 
and panic attacks.  If the benefit sought 
on appeal remains denied, the veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran and his representative should 
be given the opportunity to respond to 
the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See  M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	        
	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

